DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendments/Claims/RCE under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/23/2022 has been entered. Rejections and/or objections not reiterated from the previous office action mailed 8/23/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claims 11, 13 and 16-18 have been canceled. Claims 10, 12, 14 and 15 have been amended. Claim 19 is newly added. Claims 10, 12, 14, 15 and 19 are pending and are the subject of the present Official action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
Applicant’s claim for the benefit of a prior-filed application PCT/KR2020/008268 filed on 6/25/2020 under 35 U.S.C 119(e) or under 35 U.S.C 120, 121 or 365(c) is acknowledged. 
Accordingly, the effective priority date of the instant application is granted as 6/25/2020.  

Claim Rejections - 35 USC § 112a, Written Description – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for introducing new matter. This rejection is newly applied to address applicants claim amendments filed on 2/23/2022. 
Claim 10 describes a heterozygous transgenic mouse comprising a genome comprising a first allele and a second allele of a humanized IgH locus. Claim 10 has been amended to recite that the first mouse rearranged variable region of the IgH locus is replaced with the first unrearranged variable region of the human IgH locus in “one step”. The same description is applied to a second unrearranged variable region of the mouse IgH locus. 
The genus of “one step” refers to a genus that is considered extraordinarily broad. It is thought to encompass a wide range of qualitative and quantitative processes associated with chromosome exchange between orthologous regions of a human genome and a mouse genome. “One step” could encompass any or all of the “AiCE” techniques referenced in the instant specification. It could encompass vector production, cell transduction and various recombination steps. 
For each claim drawn to a genus, the written description requirement may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in procession of the claimed genius. If a representative number of adequately descried species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, para. 1. 
The instant specification provides no examples to support amending claim 10 to include new limitations describing chromosome exchange between orthologous regions of a human genome and a mouse genome in one step. Applicant points generally to Example 1-1 on pages 63-74 of the instant specification for support. However, this 10 page section references numerous steps and it is unclear which particular step the Applicant is referencing. The Examiner is unable to find support in this referenced section of the specification which describes how chromosome exchange between orthologous regions can occur in “one step”. This is especially problematic given the breadth of the genus of “one step”, which could range in complexity and scope. If applicant disagrees, applicant is invited to point where support for performing the chromosome exchange in “one step” across the full breadth of the claimed genus is located in the specification by page and line number. 
Furthermore, the prior art does not support the breadth of applicants claim to performing the chromosome exchange in “one step”. The examiner is unable to locate a reference which describes any one technique or process which performs the claimed process in “one step”. 
Thus, the specification does not support applicant’s claim amendments which include amending claim 10 to describe a process for chromosome exchange between orthologous regions in “one step”. Dependent claims 12, 14, 15 and 19 are rejected for their dependency on claim 10. 


Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. This rejection is newly applied to address applicants claim amendments filed on 2/23/2022.
Claim 10 describes a heterozygous transgenic mouse comprising a genome comprising a first allele and a second allele of a humanized IgH locus. Claim 10 has been amended to recite that the first mouse rearranged variable region of the IgH locus is replaced with the first unrearranged variable region of the human IgH locus in “one step”. The same description is applied to a second unrearranged variable region of the mouse IgH locus. 
It is unclear what constitutes “one step” given the indefiniteness of the term. One of ordinary skill in the art would not understand what constitutes one or multiple steps for performing the claimed function of chromosome exchange between orthologous regions of a human genome and a mouse genome given the specification as filed. Furthermore, since the specification does not define the specific parameters of what is included in the referenced “step”, one of ordinary skill in the art would consider this a subjective term. A claim that requires the exercise of subjective judgement without restriction may render the claim indefinite, see MPEP 2173.05b. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bradley et al. US 9253965, published 2/9/2016 (hereinafter Bradley, reference of record) in view of Oh et al. US 2021/0015082, published 1/21/2021, priority date 4/12/2019 (hereinafter Oh). This rejection is newly applied to address applicants claim amendments filed on 2/23/2022.
Bradley describes a transgenic non-human animal which is engineered to express exogenous genes such as human immunoglobulin (Bradley, Col 1). Bradley describes embodiments wherein the transgenic non-human animal is a heterozygous transgenic mouse (Bradley, Col 3, 5, 10, 12). Bradley describes transgenic organisms having multiple alleles of humanized immunoglobulin (Bradley, col 9). Bradley states that “the inserted human genes may be derived from the same individual or from different individuals, or may be synthetic or represent human consensus sequences” (Bradley, col 4, lines 30-35). Bradley further states that “the genome may be heterozygous for DNA capable of encoding 2 different antibody chains of the invention, for example, comprising 2 different chimeric heavy chains or 2 different chimeric light chains (Bradley, col 9 lines 20-25). Bradley describes both stepwise and single step methods for chromosome exchange between orthologous regions of human and host non-human mammal genome (Bradley, col 3).  Bradley describes B-cell expression as well as the associated advantages of using non-human mammalian controls sequences for expressing the human immunoglobulin (Bradley, col 6 lines 10-20 and col 5 lines 60-65). Bradley describes various embodiments wherein the endogenous host constant region is included along with the humanized immunoglobulin genes (Bradley, col 2). Bradley describes humanized immunoglobulin genes containing either kappa or lambda light chains as well as immunoglobulin heavy genes (Bradley, Col 2, 3, 4, 9). Bradley describes antibody chains having a human variable region inserted upstream of a non-human mammal constant region, corresponding to the configuration described in newly amended claim 10 (Bradley, col 4 and 5). Bradley describes various combinations of V segments, D segments and J segments in the variable region (Bradley, Col 4, 5). Bradley describes various mutations and variations within the hetero-variable region including differences in copy number variation of an open reading frame, polymorphisms and VDJ recombination (Bradley, Col 4, 11, 15). Bradley discloses heterozygous alleles, where one allele comprises human DNA but the other allele comprises only the endogenous host allele. Thus, Bradley does not disclose two alleles coming from different individuals since Bradley uses bacterial artificial cloning (BAC) methodologies. Furthermore, a cross is needed to generate mice with hetero alleles and thus the transgenic mice as claimed cannot be obtained in the first generation as described in newly added claim 19. 
Oh describes a method of producing an artificial recombinant chromosome using artificial interspecies chromosome segment exchange (AiCE) technology (Oh, para 1177). Oh states that AiCE technology can be used to generate transgenic mice expressing genes originating from non-mouse subjects (Oh, claims 1 and para 6, 11). Oh states that the production of the artificial recombinant chromosomes are not limited to the number of fragments being exchanged (Oh, para 1177). In example 3, Oh describes the production of transgenic animals using artificial recombination chromosomes to produce a transgenic mouse in which the variable region of an IgH locus is humanized (Oh, example 3). Oh describes vector construction, production of cells and transgenic animals (Oh, example 3 parts 1-6). 
It would have been prima facie obvious to one of ordinary skill in the art to use the artificial interspecies chromosome segment exchange (AiCE) methodologies described by Oh rather than the bacterial artificial cloning (BAC) methodologies described by Bradley to produce a heterozygous transgenic mouse with two alleles coming from different individuals in the first generation. It would have been a matter of combining prior art elements according to known methods to yield predictable results since AiCE allows one of ordinary skill to replace both alleles in one transgenic ES cell, which can be used to develop the claimed transgenic mouse. One would have been motivated to make this combination in order to yield a heterozygous transgenic mouse in the first generation, rather than crossing mice to generate herero alleles as described by Bradley. One would have a reasonable expectation of success given that example 3 of Oh is directed to similar experiments for generating transgenic mouse in which the variable region of an IgH locus is humanized (Oh, example 3). Furthermore, Oh states that the production of the artificial recombinant chromosomes are not limited to the number of fragments being exchanged (Oh, para 1177). Thus, the first and second alleles from different individuals described in the pending claims and Bradley could readily be produced using the AiCE methodologies described by Oh. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered claims 10, 12, 14, 15 and 19 to have been prima facie obvious to at the time the invention was made. 

Citation of Other Relevant Prior Art 
Logtenberg et al. US 2018/134770, published 5/17/2020
Buelow et al. US2006/0026696
Shackelford et al. "Relation of age, race, and allotype to immunoglobulin subclass concentrations." Pediatric research 19.8 (1985): 846-849

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699